                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 10-20233

v.
                                                   HON. DENISE PAGE HOOD
MATTHEW BROWN,

     Defendant.
________________________________/

        ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
        MOTION TO TERMINATE SUPERVISED RELEASE [#110]

      On December 16, 2011, Defendant was convicted of knowingly receiving and

possessing images of child pornography, in violation of 18 U.S.C. § 2252A(a)(2) and

(a)(5)(B).   On December 18, 2012, Defendant was sentenced to 60 months

imprisonment, to be followed by 10 years supervised release. After serving his

sentence, Defendant’s supervised release period commenced on November 10, 2016.

On May 24, 2019, Defendant filed a Motion to Terminate Supervised Release, to

which the Government filed a response. The Probation Department also filed a memo

with the Court regarding Defendant’s supervised release period.

      It is undisputed that Defendant has complied with all terms of his supervised

release for the last two-and-a-half years, including successfully completing sex

offender therapy. And, the Probation Department’s memo provides, in part:
      A.     “[T]he probation department finds no evidence of risk to community
             safety during [Defendant’s] term of supervised release.”

      B.     “In summary, the probation department is not currently providing any
             services to the client, nor do we believe he is in need of any transitional
             services. [Defendant] has demonstrated a successful reintegration into
             society and has shown no signs he will deteriorate.”

      The Government acknowledges Defendant’s compliance with the terms of his

supervised release, but it argues that early termination of supervised release should be

granted only in unusual circumstances, such as “exceptionally good behavior.” Citing

United States v. Atkin, 38 F. App’x 196, 198 (6th Cir. 2002). The Government

contends that Defendant has done no more than comply with the terms of his

supervised release – which is not exceptional or unusual – and the statute pursuant to

which he was convicted imposes a minimum five-year term of supervised release. See

18 U.S.C. § 3583(k), which provides, in relevant part:

             Notwithstanding subsection (b), the authorized term of supervised
      release for any offense under section 1201 involving a minor victim, and
      for any offense under section 1591, 1594(c), 2241, 2242, 2243, 2244,
      2245, 2250, 2251, 2251A, 2252, 2252A, 2260, 2421, 2422, 2423, or
      2425, is any term of years not less than 5, or life.

For those reasons, the Government asserts that Defendant’s supervised release should

not be terminated at this time or at any time prior to the minimum supervised release

period of five years.




                                           2
      The Court concludes that Defendant’s motion should be denied at this time.

The Court imposed a ten-year term of supervised release, and Defendant has been on

supervised release for only about 25% of that period. Although Defendant’s conduct

while on supervised release has been compliant and without incident, the Court

imposed a ten-year supervised release term for valid reasons. The Court believes that

terminating his supervised release after a little more than 25% of the imposed

supervised release term would not be in the interests of justice.

      Accordingly, for the reasons set forth above,

      IT IS ORDERED that Defendant’s Motion to Terminate Supervised Release

[ECF No. 110] is DENIED WITHOUT PREJUDICE.

      IT IS ORDERED.

                                       s/Denise Page Hood
                                       DENISE PAGE HOOD
                                       United States District Judge
DATED: July 3, 2019




                                          3
